Citation Nr: 1809173	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-42 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to November 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In June 2014 and June 2017, the Board remanded the case for further development.  That development has been completed, and the case has since been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At worst, the Veteran has Level II hearing loss in the right ear and Level XI hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's bilateral hearing loss is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation in excess of 10 percent for bilateral hearing loss under the provisions of 38 C.F.R. § 4.85 and 4.86.  

During a March 2009 VA audiology consultation, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
5
10
30
65
70
43.75
LEFT
65
75
85
90
105
88.75

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 0 percent in the left ear.

These audiometric findings equate to Level I hearing loss in the right ear and Level XI hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it shows that a 10 percent evaluation is warranted under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  The audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear is 55 decibels or more or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 (a), (b) are not applicable for the right ear, and the provisions of 38 C.F.R. § 4.86 (b) are not applicable for the left ear.  However, the audiological report does demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the left ear is 55 decibels or more.  Nevertheless, under Table VIa, the left ear puretone threshold average corresponds to Level VIII hearing loss, which is less than the Level XI hearing loss assigned to the left ear using Table VI.  Using Table VI for the right ear, which showed a Level I hearing impairment, and Table VIa for the left ear, which showed a Level VIII hearing impairment, Table VII shows that a noncompensable evaluation is warranted for the Veteran's bilateral hearing loss. 38 C.F.R. § § 4.85, 4.86(a).

Thus, the March 2009 VA audiology consultation has resulted in findings corresponding to a 10 percent evaluation.  

During a June 2009 VA audiology examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
10
15
35
70
80
50
LEFT
95
90
85
90
105+
92.5+

The Maryland CNC controlled speech discrimination test revealed speech recognition of 90 percent in the right ear and 0 percent in the left ear.

These audiometric findings equate to Level II hearing loss in the right ear and Level XI hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it shows that a 10 percent evaluation is warranted under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  Again, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86(a), (b) are not applicable for the right ear, and the provisions of 38 C.F.R. § 4.86(b) are not applicable for the left ear.  However, the audiological report does demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the left ear is 55 decibels or more.  Under Table VIa, the left ear puretone threshold average corresponds to Level IX hearing loss, which is less than the Level XI hearing loss assigned to the left ear using Table VI.  Using Table VI for the right ear, which showed a Level II hearing impairment, and Table VIa for the left ear, which showed a Level IX hearing impairment, Table VII shows that a 10 percent evaluation is warranted for the Veteran's bilateral hearing loss. 38 C.F.R. § § 4.85, 4.86(a).

Thus, the June 2009 VA examination has resulted in findings corresponding to a 10 percent evaluation.  

During an August 2011 VA audiology examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
15
20
45
75
85
56.25
LEFT
105
100
90
100
105+
98.75

The Maryland CNC controlled speech discrimination test revealed speech recognition of 86 percent in the right ear and 0 percent in the left ear.

These audiometric findings equate to Level II hearing loss in the right ear and Level XI hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it shows that a 10 percent evaluation is warranted under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  Again, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86(a), (b) are not applicable for the right ear, and the provisions of 38 C.F.R. § 4.86(b) are not applicable for the left ear.  However, the audiological report does demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the left ear is 55 decibels or more.  Under Table VIa, the left ear puretone threshold average corresponds to Level X hearing loss, which is less than the Level XI hearing loss assigned to the left ear using Table VI.  Using Table VI for the right ear, which showed a Level II hearing impairment, and Table VIa for the left ear, which showed a Level IX hearing impairment, Table VII shows that a 10 percent evaluation is warranted for the Veteran's bilateral hearing loss. 38 C.F.R. § § 4.85, 4.86(a).

Thus, the August 2011 VA examination has resulted in findings corresponding to a 10 percent evaluation.  

During an April 2014 VA audiology consultation, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
10
10
40
70
80
50
LEFT
105
105
95
100
105+
101.25+

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear; however, word recognition was not obtained in the left ear due to the severity of the left ear hearing loss.  VA regulations for evaluating hearing loss specifically require the use of the Maryland CNC test.  The Board is not able to evaluate the Veteran's claim for an increased rating using a standard other than found in the VA regulations.  Moreover, there is no basis to seek clarification of the April 2014 report, as the examiner stated word recognition scores were not obtained in the left ear due to the severity of the Veteran's hearing loss (as opposed to the situation where such testing was performed, but it is unclear that the evaluation used the Maryland CNC test). See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011). 

Nevertheless, these audiometric findings equate to Level I hearing loss in the right ear. See 38 C.F.R. § 4.85, Table VI.  

As discussed above, 38 C.F.R. § 4.86 governs exceptional patterns of hearing impairment.  Again, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 (a), (b) are not applicable for the right ear, and the provisions of 38 C.F.R. § 4.86 (b) are not applicable for the left ear.  However, the audiological report does demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the left ear is 55 decibels or more.  Under Table VIa, the left ear puretone threshold average corresponds to Level X hearing loss.  Using Table VI for the right ear, which showed a Level I hearing impairment, and Table VIa for the left ear, which showed a Level X hearing impairment, Table VII shows that a 10 percent evaluation is warranted for the Veteran's bilateral hearing loss. 38 C.F.R. § § 4.85, 4.86(a).

Thus, the April 2014 VA audiogram has resulted in findings corresponding to a 10 percent evaluation.  

During a March 2015 VA examination, the examiner reported that the Veteran was unable and/or unwilling to provide reliable and consistent responses to pure tone testing.  The examiner also noted that the pure tone thresholds were not in agreement with speech reception thresholds.  The examiner further explained that the use of word recognition score testing was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of pure tone average and word recognition scores inappropriate.  The examiner noted that the Veteran's April 2014 VA audiogram indicated normal hearing sloping to severe high frequency hearing loss in the right ear and a profound sensorineural hearing loss in the left ear, which was consistent with the previous VA examinations in 2009 and 2011.  

During a September 2017 VA examination, the examiner reported that the Veteran was unable and/or unwilling to provide consistent and reliable responses.  Additionally, the examiner noted that the pure tone thresholds and speech recognition thresholds were in poor agreement.  Due to inconsistencies between test measures, the examiner determined that the test results carried poor reliability and were not suitable for medical determination of hearing disability or impairment.  

Based on the foregoing, none of the audiological examinations show that the Veteran is entitled to an initial evaluation in excess of 10 percent.  The Board has also considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  

Moreover, the Board notes that the Veteran's reports of difficulty hearing and understanding speech constitute symptomatology and impairment contemplated in the rating criteria for hearing loss.  Indeed, the Court recently held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech, as these are the effects that VA's audiometric tests are designed to measure.  The Court further indicated that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria." See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).

For these reasons, the Board finds that an initial evaluation in excess of 10 percent is not warranted.  The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record.   See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

An initial evaluation in excess of 10 percent is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


